218 S.E.2d 484 (1975)
27 N.C. App. 260
John C. CONKLIN, Employee,
v.
HENNIS FREIGHT LINES, INC., Employer, and Transport Insurance Company, Carrier.
No. 7521IC340.
Court of Appeals of North Carolina.
October 15, 1975.
*485 L. G. Gordon, Jr., Winston-Salem, for plaintiff appellee.
Deal, Hutchins & Minor by Walter W. Pitt, Jr., Winston-Salem, for defendant appellants.
VAUGHN, Judge.
In general, appellants contend that once claimant "rested" his case, the Commission should have decided the case on the basis of the evidence then in the record. Appellants argue that the Commission was without authority to retain jurisdiction and ordered another hearing upon the request of either party, thereby giving claimant a second chance to prove his case.
Appellants have not brought forward argument or referred us to cases that we find persuasive in support of their position.
The Workmen's Compensation Act should be construed liberally, so that its benefits are not denied upon technical and narrow interpretation. The strict rules applicable to ordinary civil actions are not appropriate in proceedings under the Act. Although grounded on different facts and somewhat different principles of law, the *486 reasoning of the Supreme Court in Hall v. Chevrolet Co., 263 N.C. 569, 139 S.E.2d 857 appears to support the actions of the Commission in the present case. The Court said that claimant should not be "precluded as a matter of law from presenting his claim for compensation to which he might be entitled; the claim, because of plaintiff's lack of evidence at the hearing, has not been adjudicated."
The Court thereafter quotes with approval additional language as follows:
"`(T)he facts that evidence claimed as a basis of a motion to open a compensation award is not newly discovered and might have been offered at the original hearing in the exercise of due diligence, and that counsel, through inadvertence, has failed to present a ground upon which compensation might be allowed, do not in themselves prevent the compensation commissioner from granting such a motion.' 58 Am.Jur., Workmen's Compensation § 541 (1948), citing Olivieri v. City of Bridgeport, 126 Conn. 265, 10 A.2d 770, 127 A.L.R. 1471."
The Court also found convincing the following reasoning of the Connecticut court:
"... `In the absence of other than technical prejudice to the opposing party, the liberal spirit and policy, of the Compensation....Act should not be defeated or impaired by a too strict adherence to procedural niceties.'... Where an issue has been fairly litigated, with proof offered by both parties upon an issue, a claimant should not be entitled to a further hearing to introduce cumulative evidence, unless its character or force be such that it would be likely to produce a different result ... On the other hand, mere inadvertence on his part, mere negligence, without intentional withholding of evidence, particularly where there is no more than technical prejudice to the adverse party, should not necessarily debar him of his rights, and despite these circumstances a commissioner in the exercise of his discretion might be justified in opening an award....The matter is one which must lie very largely within the discretion of the commissioner."
On the facts of the case before us, we believe the Commission could have allowed claimant to reopen his case to present evidence relating to the extent of his disability after the ten-week period, even though, in the exercise of due diligence, that evidence could have been presented at the first hearing. The same reasoning would certainly allow the Commission to keep the case open in order to give claimant another opportunity to gather the missing evidence essential to the determination of the issue.
The Commission's order is affirmed.
Affirmed.
MORRIS and CLARK, JJ., concur.